Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-23-2020 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-10 and 12-21 are pending in this action. Claim 11 is cancelled.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Amendment
The amendment filed 12-23-2020 does not introduce any new matter into the disclosure. The added material is supported by the original disclosure. Applicant has amended claim 10 as well as added new claim 21 to overcome prior art rejection. 

Interview Summary
Applicant initiated interview on 10-20-2020. During the interview Applicant’s representative  and Examiner discussed the independent Claims specifically “a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands”. Applicant’s representative and examiner discussed the prior art of Bozkurt Alper et al. (US 20170224280 A1) In view of CLEMENT Gilles et al. (US 20170321353 A1) and Dhawan Anuj et al. (US 20040057176 A1) and Examiner pointed out the prior art of Dhawan Anuj et al. (US 20040057176 A1) does suggests a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands per figure 18, page 7, paragraph 88 suggesting conductive yarn 1802, 1804, 1806 please notice they are inter-wind and they overlap each other in horizontally as well as vertically. Further also suggests the 1808 is also inter-winding non-conducive weft.
Applicant’s representative agreed to review the prior art and amend the independent claims accordingly to overcome all the prior art discussed. However, in response to interview as well as non-final office cation mailed on 09-23-2020 Applicant has only amended independent claim 10.


Response to Arguments
Applicant's arguments filed 12-23-2020 have been fully considered but they are not persuasive.  However, giving benefits of doubt and the prior art of Dhawan Anuj et al. (US 20040057176 A1) was no utilized to reject the independent claim 1, there for this office action maintained Non-final office action.
Applicant argues prior arts of Bozkurt Alper et al.  (US 20170224280 A1) In view of CLEMENT Gilles et al. (US 20170321353 A1) and Dhawan Anuj et al. (US 20040057176 A1) fails to suggest a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands.
Examiner disagrees as prior art of Dhawan Anuj et al. (US 20040057176 A1) does suggests a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands per figure 18, page 7, paragraph 88 suggesting conductive yarn 1802, 1804, 1806 please notice they are inter-wind and they overlap each other in horizontally as well as vertically. Further also Further please notice the labels first and second as well as third are very arbitrary. Further please see figures 3-31 suggesting fabric with multiple conductive and multiple non-conductive strands are woven together to form a conductive fabrics or yarn.
Further Applicant argues the prior art of Tao Xiao-Ming et al. (US 20060258247 A1) In view of CLEMENT Gilles et al. (US 20170321353 A1) fails to suggest the overlapping stands.
Examiner disagrees as prior art of Tao Xiao-Ming et al. (US 20060258247 A1) disclosure, figure 3, suggests multiple conductive warp strand are interwoven, please warp strands travel during interweaving horizontally as well as vertically, further please see figures 12-15 further suggesting overlapping conductive warp strands.

Further Applicant has failed to file e-Terminal Disclaimer, and Amended Claim 10 is rejected with same prior arts and claim 10 does not introduce any addition claim limitations, newly added dependent claim 21 is objected as consists of allowable limitations; therefore the double patenting rejection is maintained. Applicant does need to file terminal disclaimer to overcome double patenting rejection.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bozkurt Alper et al.  (US 20170224280 A1) In view of CLEMENT Gilles et al. (US 20170321353 A1) and Dhawan Anuj et al. (US 20040057176 A1).


Regarding Claim 1, Bozkurt Alper et al.  (US 20170224280 A1) suggests a fabric (pages 4, 5, paragraph 16), comprising: first and second conductive strands oriented in a first direction (please see figure 9 or 4B Item # 46 and 70 page 14, paragraphs 110-115 suggesting oriented in same direction); a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction (please see figure 4B, three  different wrap  strand arrangement) wherein the third conductive strand overlaps the first and second conductive strands (please see figure 9, item # seems to be overlapping 46 and 70) please also see figure 4B); and non-conductive strands oriented in the second direction, wherein the non-conductive strands are interwoven with the first, second, and third conductive strands (please see figures 4A and  4B the insulating non-conductor first, second and third conductor and conductor, please notice labels first, second and third are very arbitrary). 
	However, Bozkurt Alper et al.  (US 20170224280 A1) fails to disclose non-conductive strands oriented in the second direction, wherein the non-conductive strands are interwoven with the first, second, and third conductive strands.
However, prior art of CLEMENT Gilles et al. (US 20170321353 A1) Does suggests non-conductive weft strands woven together with the first and second conductive warp strands (pages 1, 2,  paragraphs 17, 36, 49).
In response to combination of the primary and secondary prior arts, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the prior art of Bozkurt Alper et al.  (US 20170224280 A1) suggests first and second conductive strands oriented in a first direction; a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands; and non-conductive strands oriented in the second direction; whereas prior art of CLEMENT Gilles et al. (US 20170321353 A1) suggests non-conductive weft strands woven together with the plurality of conductive warp strands. Thus combination does suggest applicant’s claimed invention therefore they do obviate.
The prior art of Bozkurt Alper et al.  (US 20170224280 A1)  provides bas e process of first and second conductive strands oriented in a first direction; a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands; and non-conductive strands oriented in the second direction; in which the claimed invention can be seen as an improvement in that is known technique disclosed by CLEMENT Gilles et al. (US 20170321353 A1) and is applicable to base process of Bozkurt Alper et al.  (US 20170224280 A1). CLEMENT Gilles et al. (US 20170321353 A1) disclosing known technique of non-conductive weft strands woven together with the first and second conductive warp strands would have been recognized by one skill in the art as applicable to base process of Bozkurt Alper et al.  (US 20170224280 A1) and the results would have been predictable and resulted in having a fabric sensing and detecting touch and contact input for a computing device 
Further Regarding Claim 1, the prior art of Bozkurt Alper et al.  (US 20170224280 A1) fails to suggests a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction. 
However prior art of Dhawan Anuj et al. (US 20040057176 A1) suggests the third conductor overlap intersection first and second conductors (please see figures 18, page 7, paragraph 88 suggesting conductive yarn 1802, 1804, 1806 please notice they are inter-wind and they overlap each other in horizontally as well as vertically. Further also suggests the 1808 is also inter-winding non-conducive weft; please notice they are inter-wind and they overlap each other in horizontally as well as vertically. Further also suggests the 1808 is also inter-winding non-conducive weft. Further please notice the labels first and second as well as third are very arbitrary. Further please see figures 3-31 suggesting fabric with multiple conductive and multiple non-conductive strands are woven together to form a conductive fabrics or yarn.
The prior art of Bozkurt Alper et al.  (US 20170224280 A1)  provides bas e process of first and second conductive strands oriented in a first direction; a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction; in which the claimed invention can be seen as an improvement in that a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction is known technique disclosed by Dhawan Anuj et al. (US 20040057176 A1) and is applicable to base 
In response to combination of the primary and secondary prior arts, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the prior art of Bozkurt Alper et al.  (US 20170224280 A1) suggests first and second conductive strands oriented in a first direction; a third conductive strand that has a first portion oriented in the first direction and a second portion oriented in a second direction, wherein the third conductive strand overlaps the first and second conductive strands; and non-conductive strands oriented in the second direction; whereas prior art of CLEMENT Gilles et al. (US 20170321353 A1) suggests non-conductive weft strands woven together with the plurality of conductive warp strands and prior art of Dhawan Anuj et al. (US 20040057176 A1) discloses the third conductor overlap intersection first and second conductors and a fourth conductive strand having a first portion oriented in 

Regarding Claim 2, Bozkurt Alper et al.  (US 20170224280 A1) suggests the first, second, and third conductive strands form touch sensor electrodes (figure 4, page 1, paragraph 8 suggest touch sensor, page paragraphs 80, 90, suggests the electrodes are used to sense touch pressure).
Further Examiner Maintains warp strand forming touch sensor is well known to one ordinary skill in the art as disclosed by prior art of Tao Xiao-Ming et al. (20060258247 A1) suggests a fabric (abstract, page 1, paragraph 6), comprising: first conductive warp strands that form first touch sensor electrodes  (please see figures 14, 15 the overlapping strands forms touch or contact sensing electrodes, please also see page 1, paragraph 6, page 2, paragraphs 30, 31, 34-40, Claim 5); second conductive warp strands that form second touch sensor electrodes (please see figures 14, 15 the overlapping strands forms touch or contact sensing electrodes, please also see page 1, paragraph 6, page 2, paragraphs 30, 31, 34-40, Claim 5), wherein the first touch sensor electrodes overlap the second touch sensor electrodes to form a touch sensor in the fabric (please see figures 14, 15 the overlapping strands forms touch or contact sensing electrodes, please also see page 1, paragraph 6, page 2, paragraphs 30, 31, 34-40, Claim 5) and non-conductive strands woven together with the first and second conductive warp strands (please see figures 14, 15, page 4, paragraphs 74, 75).


Please also see prior art of CLEMENT Gilles et al. (US 20170321353 A1) disclosure; page 2, paragraph 48.

Regarding Claim 4, Bozkurt Alper et al.  (US 20170224280 A1) suggests a fourth conductive strand having a first portion oriented in the first direction and a second portion oriented in the second direction (figure 4 suggests having plurality of strands where each end having different orientation).
Dhawan Anuj et al. (US 20040057176 A1) discloses fourth conductive strand having a first portion oriented in the first direction and a second portion oriented in the second direction (please see figure 8, 16 suggesting four strands with sections of the strands in different direction as well as orientation).

Regarding Claim 5, Dhawan Anuj et al. (US 20040057176 A1) suggests the first portion of the fourth conductive strand is interposed between the first conductive strand and the first portion of the third conductive strand (please see figures 8, 15, 16 suggesting the strands are interposing via interlinking or inter winding)



Regarding Claim 7, Dhawan Anuj et al. (US 20040057176 A1) suggests an upper fabric layer and a lower fabric layer, wherein the first, second, and third conductive strands are interposed between the upper and lower fabric layers (please see abstract, pages 1-8, paragraphs 10, 55, 58, 74-76, 84-86, 90 suggesting fabrics are insulated with interposing strands).

Regarding Claim 8, Dhawan Anuj et al. (US 20040057176 A1) suggests the upper and lower fabric layers are insulating (please see figure 7, 8, 15, 16, please see abstract, pages 1-9, paragraphs 10, 55, 58, 74-76, 84-86, 90, 99 suggesting fabrics are insulated with interposing strands).

Regarding Claim 9, Dhawan Anuj et al. (US 20040057176 A1) suggests the first portion of the third conductive strand and the first conductive strand are located in a first fabric layer, the second portion of the third conductive strand is located in a second fabric layer, and the second fabric layer overlaps the first fabric layer (please see figure 7, 8, 15, 16, please see abstract, pages 1-9, paragraphs 10, 55, 58, 74-76, 84-86, 90, 99 suggesting fabrics are insulated with interposing strands).

Claims 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao Xiao-Ming et al. (US 20060258247 A1) In view of CLEMENT Gilles et al. (US 20170321353 A1) and ) and Dhawan Anuj et al. (US 20040057176 A1).

Regarding Claims 10, Tao Xiao-Ming et al. (20060258247 A1) suggests a fabric (abstract, page 1, paragraph 6), comprising: first conductive warp strands that form first touch sensor electrodes  (please see figures 14, 15 the overlapping strands forms touch or contact sensing electrodes, please also see page 1, paragraph 6 suggests a collective strands of fabric with warp in mesh or net structure), page 2, paragraphs 30, 31, 34-40, Claim 5); second conductive warp strands that form second touch sensor electrodes (please see figures 14, 15 the overlapping strands forms touch or contact sensing electrodes, please also see page 1, paragraph 6, page 2, paragraphs 30, 31, 34-40, Claim 5), and that extend perpendicular to the first warp strands 9pleasec see figures 14, 15, page 4, paragraphs 72-75);  wherein the first touch sensor electrodes overlap the second touch sensor electrodes to form a touch sensor in the fabric (please see figures 3, 14, 15 the woven interlocking rings overlapping strands forms touch or contact sensing electrodes, please also see page 1, paragraph 6 suggesting woven conductive  filaments (warp strand) , page 2, paragraphs 30, 31 suggesting woven conductive  filaments (warp strand), 34-46 suggesting woven conductive  filaments (warp strand) forming sensor at the intersecting (interlocking ring) point sensing touch pressure at contact point determining contact position, Claim 5) and non-conductive strands woven together with the first and second conductive warp please see, , figure 3, suggests multiple conductive warp strand are interwoven, please warp strands travel during interweaving horizontally as well as vertically, further please see figures 12-15 further suggesting overlapping conductive warp strands; for detail please see page 4, paragraphs 72-76 please notice first and second labels are very arbitrary).
Further Examiner maintains over lapping strands are well known to one ordinary skill in the art as disclosed by prior art of Dhawan Anuj et al. (US 20040057176 A1) disclosure; please see figures 18, page 7, paragraph 88 suggesting conductive yarn 1802, 1804, 1806 please notice they are inter-wind and they overlap each other in horizontally as well as vertically. Further also suggests the 1808 is also inter-winding non-conducive weft; please notice they are inter-wind and they overlap each other in horizontally as well as vertically. Further also suggests the 1808 is also inter-winding non-conducive weft. Further please notice the labels first and second as well as third are very arbitrary. Further please see figures 3-31 suggesting fabric with multiple conductive and multiple non-conductive strands are woven together to form a conductive fabrics or yarn.
However Tao Xiao-Ming et al. (20060258247 A1) fails to suggest non-conductive weft strands woven together with the first and second conductive warp strands.
However, prior art of CLEMENT Gilles et al. (US 20170321353 A1) does suggests non-conductive weft strands woven together with the first and second conductive warp strands (pages 1, 2,  paragraphs 17, 36, 49).
In response to combination of the primary and secondary prior arts, test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the prior art of Tao Xiao-Ming et al. (20060258247 A1) suggests a fabric, comprising: first conductive warp strands that form first touch sensor electrodes; second conductive warp strands that form second touch sensor electrodes, wherein the first touch sensor electrodes overlap the second touch sensor electrodes to form a touch sensor in the fabric; whereas prior art of CLEMENT Gilles et al. (US 20170321353 A1) suggests non-conductive weft strands woven together with the first and second conductive warp strands. Thus combination does suggest applicant’s claimed invention therefore they do obviate.
The prior art of Tao Xiao-Ming et al. (US 20060258247 A1) provides a base process of processing a fabric, comprising: first conductive warp strands that form first touch sensor electrodes; second conductive warp strands that form second touch sensor electrodes, wherein the first touch sensor electrodes overlap the second touch sensor electrodes to form a touch sensor in the fabric; in which the claimed invention can be seen as an improvement in that is known technique disclosed by CLEMENT Gilles et al. (US 20170321353 A1) and is applicable to base process of Tao Xiao-Ming et al. (US 20060258247 A1). CLEMENT Gilles et al. (US 20170321353 A1) disclosing known technique of non-conductive weft strands woven together with the first and second conductive warp strands would have been recognized by one skill in the art as applicable to base process of Tao Xiao-Ming et al. (US 20060258247 A1) and the 

Regarding Claim 12, Tao Xiao-Ming et al. (US 20060258247 A1) suggests the touch sensor comprises a plurality of discrete touch sensor regions (please see figures 14, 15, page 4, paragraphs 72-75)

Regarding Claim 13, Tao Xiao-Ming et al. (US 20060258247 A1) suggests each discrete touch sensor region is separated from adjacent discrete touch sensor regions by non-conductive warp strands (please see figures 14, 15, page 4, paragraphs 72-75).

Regarding Claim 14, Tao Xiao-Ming et al. (US 20060258247 A1) suggests the first warp strands convey first signals to an edge of the touch-sensitive textile and the second warp strands convey second signals to the edge of the touch-sensitive textile  (please see figures 14,15, page 4, paragraphs 72-75).

Regarding Claim 15, Tao Xiao-Ming et al. (US 20060258247 A1) suggests the touch-sensitive textile is configured to be electrically coupled to an electronic device that receives the first and second signals (please see figures 14, 15, page 4, paragraphs 72-75).

Regarding Claim 16, Tao Xiao-Ming et al. (US 20060258247 A1) suggests the second warp strands each have a portion that extends in a direction perpendicular to the edge of the touch-sensitive textile (please see figures 14,15, page 4, paragraphs 72-75).

Regarding Claim 17, Tao Xiao-Ming et al. (US 20060258247 A1) suggests the first warp strands each have a first portion that extends perpendicular to the edge of the touch-sensitive textile and a second portion that extends parallel to the edge of the touch-sensitive textile (please see figures 14, 15, page 4, paragraphs 72-75 please notice first and second labels are very arbitrary).

Regarding Claim 18, Tao Xiao-Ming et al. (US 20060258247 A1) suggests a fabric having a width and a length, comprising: a first conductive strand that extends along the length of the fabric; a second conductive strand that has a first portion that extends along the length of the fabric and a second portion that extends along the width of the fabric to overlap the first conductive strand; and non-conductive strands interwoven with the first and second conductive strands (please see, , figure 3, suggests multiple conductive warp strand are interwoven, please warp strands travel during interweaving horizontally as well as vertically, further please see figures 12-15 further suggesting overlapping conductive warp strands; for detail please see page 4, paragraphs 72-76 please notice first and second labels are very arbitrary).
Further please notice the labels first and second as well as third are very arbitrary. Further please see figures 3-31 suggesting fabric with multiple conductive and multiple non-conductive strands are woven together to form a conductive fabrics or yarn
However Tao Xiao-Ming et al. (20060258247 A1) fails to suggest non-conductive weft strands woven together with the first and second conductive warp strands.
However, prior art of CLEMENT Gilles et al. (US 20170321353 A1) does suggests non-conductive weft strands woven together with the first and second conductive warp strands (pages 1, 2,  paragraphs 17, 36, 49).
In response to combination of the primary and secondary prior arts, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the prior art of Tao Xiao-Ming et al. (20060258247 A1) suggests a fabric, 
The prior art of Tao Xiao-Ming et al. (US 20060258247 A1) provides a base process of processing a fabric, comprising: first conductive warp strands that form first touch sensor electrodes; second conductive warp strands that form second touch sensor electrodes, wherein the first touch sensor electrodes overlap the second touch sensor electrodes to form a touch sensor in the fabric; in which the claimed invention can be seen as an improvement in that is known technique disclosed by CLEMENT Gilles et al. (US 20170321353 A1) and is applicable to base process of Tao Xiao-Ming et al. (US 20060258247 A1). CLEMENT Gilles et al. (US 20170321353 A1) disclosing known technique of non-conductive weft strands woven together with the first and second conductive warp strands would have been recognized by one skill in the art as applicable to base process of Tao Xiao-Ming et al. (US 20060258247 A1) and the results would have been predictable and resulted in having a fabric sensing and detecting touch and contact input for a computing device with low, reduced, or prevented electro-magnetic interference or EMI. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 19, Tao Xiao-Ming et al. (US 20060258247 A1) suggests a third conductive strand that extends along the length of the fabric, wherein a non-conductive strand in the non-conductive strands is interposed between the first and third conductive strands (please see figures 14, 15, page 4, paragraphs 72-76 please notice first and second labels are very arbitrary, further please notice each yarn consists of plurality of strands).
Please also see well-known prior art of Dhawan Anuj et al. (US 20040057176 A1) disclosure; please see figure 7, 8, 15, 16, please see abstract, pages 1-9, paragraphs 10, 55, 58, 74-76, 84-86, 90, 99 suggesting fabrics are insulated with interposing strands. Further Examiner maintains over lapping strands are well known to one ordinary skill in the art as disclosed by prior art of Dhawan Anuj et al. (US 20040057176 A1) disclosure; please see figures 3-34 suggesting inter woven overlapping conductive as well as non-conductive strands forming electrically conductive fabrics in which conductive same strands are horizontal as well as vertical when strands are interwoven. Further please notice the labels first and second as well as third are very arbitrary. Further please see figures 3-31 suggesting fabric with multiple conductive and multiple non-conductive strands are woven together to form a conductive fabrics or yarn

Regarding Claim 20, Tao Xiao-Ming et al. (US 20060258247 A1) fails to suggest the first, second, and third conductive strands form a capacitive touch sensor array that detects the location of a touch.
.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,526,731, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 

Instant Application Number 
16,719,770
US Patent Number
US 10,526,731  B2
10. A touch-sensitive textile, comprising: first warp strands that form first touch sensor electrodes; and second warp strands that form second touch sensor electrodes and that extend perpendicular to the first warp strands, wherein the first touch sensor electrodes overlap the second touch sensor electrodes to form a touch sensor and non-conductive weft strands interwoven with the first warp strands and second warp strands.
   1.  A fabric, comprising: first conductive warp strands that form first touch sensor electrodes;  second conductive warp strands that form second touch sensor electrodes, wherein the warp strands of the first touch sensor electrodes overlap the warp strands of the second touch sensor electrodes to form a touch sensor in the fabric that detects a location of touch input from a user's finger;  and non-conductive weft strands that are each woven together with both the first and 


Further other Claims 12-19 of instant application claims same or similar limitation as Claims 2-21 of U.S. Patent No. US 10,526,731 B2 of patented applications

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review all the cited prior arts on the USPTO 892’s.
Son Jae S (US 7430925 B2) disclosure; abstract, Col. 3, Lines 61-67; Col. 4, Lines 1-7, figures 4A, 4B, 7, Col. 8, Lines 4-26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-09-2021